DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species of Fig.1  and Fig.2     (First Embodiment of LEM 100 with a Stator 150 with different tube shapes, see P [0053] and cooling system 270 which could be jackets or shield r vanes, see P [0060]).
 Species of Fig.3,4,5,7,9,10-13,15     (Another Embodiment of LEM 300 with a stator with hoop stacks 351 and spines 353 and coupled to end plates 354, see P [0061]).
Another Embodiment of LEM with a stator with of spines 452 and having tie rods 452 and leads 413, see P [0063]).  a configuration of Hoop 500 which is configured to accommodate set of stator teeth, see P [0065]),stator with a configuration of Hoop 701 with teeth 702 and hoop teeth assembly, see P [0069]), stator with a configuration of Spine 900 with length 901 and features 902, see P [0076]),LEM stator with end plate having various configuration similar to hoop or stator teeth , see P [0077]) stator with different end plate 1101, spine 1103 1104, and hoop-coil assembly 1102 having stator teeth 1105, see P [0078]).
 Species of Fig.14    (Another Embodiment of LEM stator with axial lamination 1400 having axial lamination stacks with various widths, see P [0080]).
 Species of Fig.16,19-23    (Another Embodiment of LEM having Translator 1600 which has tube 1612 and section 1613, which is a magnet , see P [0087]). having Translator 1900 which has tube 1912 and section 1913, which is a magnet with various structures of magnets including locating feature 1922, see P [0090]) Translator 2000 which feature 2004 for arranging magnets and aid magnet section with raised edges, see P [0091])  (Another Embodiment of LEM having Translator 2100 with magnets arranged in rows and stacks 2151 arranged at azimuthal position, see P [0092]).Translator assembly with one or more locating features of magnets 2211,2210, constraining position of magnets 2210, see P [0093]).
 Species of Fig.25-27    (Another Embodiment of LEM bearing and bearing housing 2502 with flexure 2513, see P [0100-0101]) translator 2600 and stator 2650 with relief 2604, see P [0102], 2700 and bearing housing 2750 with reliefs 2704, see P [0103]).
 Species of Fig.28    (Another Embodiment of LEM having translator 2800 and bearing housings 2841,2842 with gas bearings and having additional components , see P [0104-0105]).
 Species of Fig.29    (Another Embodiment of LEM having translator 2900 and stator 2970 and magnet assembly 2970and translator tube 2902, with azimuthal gaps 2971 and 2901, see P [0107]).
 Species of Fig.30    (Another Embodiment of LEM having translator 3000 and stator 3070 and magnet assembly 3003 3013 couple dot translator tube 3002, gap 3071 might be larger than 3001, see P [0108]).
The species are independent or distinct because they have different LEM system configuration including different stator structures, hoops, spines, bearing bodies, translators, magnet assembly, and many different combination of different structural shapes and configurations as explained above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
- The species require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834